William H. Rehnquist: We'll hear arguments first this morning in number 90-1038, Thomas Cipollone versus the Liggett Group. Mr. Tribe.
Laurence H. Tribe: Mr. Chief Justice and may it please the Court. Although the substance of this case focuses on fair warning to consumers, at a structural level, the case is really about fair warning to the 50 States. The premise of their ability to defend their interests in the national legislative process, is of course, that they be clearly warned of what they are about to lose as Congress considers a new statute. The Cigarette Labeling Act undoubtedly warned the States that with respect to three specific areas, cigarette package labels, cigarette advertisements, and cigarette promotions, the States were about to lose the authority that's helped the cigarette companies. What health messages they must include once those companies have put the Surgeon General's warning on their package labels? But if the Third Circuit is upheld and respondents prevail here, the States will end up having lost considerably more than that because affixing the Surgeon General's warning to a cigarette company's packages, would absolve that company, prospectively of any legally enforceable duty regardless of how long standing or broadly applicable that duty might be in the context of that company's communications with the public about smoking and health. Now, in that context, the placement of the Surgeon General's warning on all of the company's cigarette packages becomes an Ironclad Guarantee that as far as the 50 States are concerned, the company can do no wrong, but if it should deliberately lie or break its promises, no state can make that company compensate its victims providing the deception involve smoking and health. If the company should suddenly discover some new health information that a similarly situated manufacturer of another product would be dueling bound under the background law of the state, in some way to communicate to its buyers or to bystanders who are at risk, no state can pressure this cigarette company to communicate that information or to make it compensate those who are hurt because it chooses not to. Now, it is of course possible but I think quite remarkable for Congress to take quite that much authority away from all 50 States on the basis of a cigarette company's compliance with this one requirement. I do submit that the Surgeon General's warnings are obviously very important and quite effective, but this result if correct, treats them as though they were almost rather magical cure and the issue certainly is whether Congress did that, did it do it in a way that would have alerted any state at the time that so larger part of its basic body of law was being cut away. Now, let me say very clearly at the outset. The fact that Congress probably, I say probably because I'm no mind reader. I was not thinking in terms of preempting damage actions as such, is not decisive and I do not intend to rely on it. I will not suggest that all state court damage actions are simply beyond the reach of this Labeling Act just because the acts in vocation in the context of a damage action might surprise some of those who drafted it or voted on it. The only way to tell what the Act does is to look carefully as its texts. It's on page 3 of our opening brief and I think it would be helpful that if I focus precisely on it to analyze what legally enforceable duties get preempt, and I would like if I might to begin with duties not to deceive and then turn to duties to warn. But with respect to deception, broken promises, conspiracy to mislead by neutralizing the active wrongs as opposed to the omissions, the issue arises of course in part, because cigarette companies have so many avenues of communications besides just the package. It's rather to deceive people on the package although I suppose it can be done. They have advertisements which are subject to the Act warning requirements including as of 1984, Congress has own four rotating warnings. They have promotions which they have maintained are not subject to the warning requirements, the little ambiguous but that seems to be the current state of the law. They have what they call advertorials, opinion pieces where they communicate to the public and do not place the warnings. One thing I should call to the Court's attention, which I think escaped me the first two times I read the statute, is that failure to comply with the federal warning requirements as to the advertisements is a misdemeanor, $10,000 fine but, it does not prevent the preemption provision of Section 5 from kicking in. That provision is triggered by compliance with the requirements with respect to the package. So, the issue becomes, could Congress have meant, could have it said, does this language say that once you have stamped the proper warning on the package, you are home free with regard to deliberate torts like lying about smoking and health but certainly not in 1965. I think that's clear.
William H. Rehnquist: Mr. Tribe, when you say it lying about smoking and health, you're not then referring just to the general term of misrepresentation which I think doesn't ordinarily require actual lying. You're requiring something more specific.
Laurence H. Tribe: No, actually Mr. Chief Justice, I would refer to anything positive that would otherwise violate the background Law of Torts. Whatever senator might be required or even none that is if it is a false statement and needs the State's requirement with respect to whatever the state of mind is. Then, in 1965, the question I think one would ask is, look at the language.
William H. Rehnquist: Well then, but you used the word “Lying,” then it's somewhat hyperbolic.
Laurence H. Tribe: I don't mean -- I don't mean, Mr. Chief Justice, to do that.
William H. Rehnquist: You don't mean lying.
Laurence H. Tribe: I would -- I would typically call it misrepresentation.
William H. Rehnquist: Okay.
Laurence H. Tribe: It includes lying.
William H. Rehnquist: Yes.
Laurence H. Tribe: It's not limited to lying. That's correct. Section 5 provides essentially that no statement, and I'm not talking about the way it stood in 1965, let me be clear, just 65. I will turn to 69 in a moment. No statement relating to smoking and health other than the Surgeon General's package label shall be required on any cigarette package or ad. Now obviously, that did confer a certain -- I suppose a limited but a significant right of silence as it were. In -- in a certain sense, the cigarette companies could -- could take Fifth. They were free to say more, no sealing but they had the right to stay mute. They did have not to say anything. Of course, as we know from the Fifth Amendment context, the right to say nothing does not include a right to just to say something and say something false. There is no conflict between Section 5 in any sense that arises from the fact that all 50 States and I now continue to speak of it just as it was in 1965, that all 50 States have concurrent authority to say, “If you make a false statement to our residence and they get hurt, you will be liable if our background requirements are met.” It's not at all like and I'll deal with this in a moment. It's not all like 50 different authorities each affirmatively telling you what you must say on your packages and ads in order to avoid liability there. So, it is curious that the Third Circuit nonetheless held and that the respondents as I understand it in this Court agree that effective January 1, 1966, even liability for making false statements including deliberately false statement is preempted. What I want to do is try to figure out how they got there.
Antonin Scalia: I suppose -- I suppose that depends to some extent. Doesn't it upon whether the falsity consists of -- of an omission. I mean, I couldn't -- I think could misrepresentation be based upon an omission, for instance, under some state law, perhaps it would be said that if you show people -- young people having the good time smoking cigarettes that this is deceptive and misrepresentation, but at least eliminate that kind of representation, isn't it?
Laurence H. Tribe: Yes. I think, Justice Scalia, I would be prepared to say that most omissions, I will have to establish, are not preempted if they're not under the general rubric of failure to warn. It's not so clear to me. There will be gray areas where the classification is not going to be easy, but it is quite clear that if there is a positive misrepresentation by anyone's standard.
Antonin Scalia: Smoking is good for you, right?
Laurence H. Tribe: Okay, it's good for you. It doesn't addict you and so forth. I'm trying to figure out how they got to the conclusion there, and I think what seems is a two-step procedure. The first is a kind of travel back from the future that is they rely heavily and repeatedly on the 1969-1970 text which is different. It talks about no requirement or prohibition with respect to advertising or promotion, and then they use it in a sense to retroactively read back meaning into the 1965 Law. Now, I submit that the most elementary level, there's a problem with that. That is if the 1965 law in its text will not bare this meaning, that liability for a positive misstatement is somehow preempted, it can't acquire that meaning retroactively in ‘69. It's entirely possible for the law to have changed in ‘69. The Third Circuit didn't think it did. The respondents didn't argue with it.
Speaker: But what about that, if there is substantially different language as of 1970, which makes your argument more difficult?
Laurence H. Tribe: It makes it more difficult from 1970 on. It still means that the judgment below cannot be affirmed as to the intermediate period. Let me focus on 1970 that if suppose there were no three-year gaps, suppose the language always had been as it is in this new version. The second step --
David H. Souter: I mean, that -- that makes it a little easier for you if the language were always the way it is in the version.
Laurence H. Tribe: Does it make it easier or harder?
David H. Souter: I think it makes it a little easier, always the way it is in -- in the new version?
Laurence H. Tribe: Well, in the new version, with respect to Part B, no requirement or prohibition shall be imposed with respect to advertising them.
David H. Souter: I mean, when one changes from a version that is less restrictive upon the States to one that is more restrictive when it changes in that direction, don't you think that -- that one is inclined to think that the change made a difference?
Laurence H. Tribe: Well, it may -- in theory, I'm -- I'm prepared to assume that it may have made a difference but what I'm interested in establishing is that whatever difference it might have made does not establish that liability for misrepresentation could possibly be preempted. That's really the gist of it. The reason I say that is that it's terribly important and this is the second step in their argument to see that they make really nothing significant of the language based on smoking and health. But as they rewrite the text so that effectively it preempts not requirements or prohibitions based on smoking and health, but requirements or prohibitions having some impact on smoking and health, were triggered in the particular case by a relation between smoking and health. Now, the prohibition against making misstatements, it seems pretty plain to me is grounded in, rooted in based on something rather broader and more general than smoking and health. Its -- its roots are far more universal, the 10 Commandments and the Quran for starters, the law of virtually every jurisdiction, although there are questions of how much scienter is, the Chief Justice points out might be required. But this prohibition is based on a society wide norm, the prohibition against making misstatements. And the reason I stress this is particularly significant in the context of this Act is that making that shift in the statute, apart from a general aversion that I have to rewriting other people's work, I think has a problem. The problem is that it involves an attempt by the industry to persuade the Federal Judiciary to give it something that the Congress was never asked to give it.
Harry A. Blackmun: Mr. Tribe, it seems to me that -- that at the most general level, it's not based on smoking and health. It's based upon 10 Commandments or the Quran, people shouldn't lie. But at a more specific level, it's based on smoking or health, isn't it? I mean, that is to say, it would, in this area of smoking and health since in fact cigarettes are harmful to you, it amounts to a misrepresentation because they -- cigarettes are harmful to you, to show people having a good time smoking without any thought of the harmfulness. Now, isn't that specific prohibition at a more specific level based on smoking and health?
Laurence H. Tribe: The prohibition I think has a different root or basis but I fully agree that the reason that it comes into play here, is because of empirical things in the world about smoking and health.
Harry A. Blackmun: So it depends upon at what how general level you -- you want to consider the base on language here?
Laurence H. Tribe: Well, but it does modify the word requirement or prohibition and it seems to me that the State should at least have the authority if it is a general prohibition and if it's not peculiar to this industry. I have to have some say in the level of generality. In particular, the industry that came to Congress and at no point suggested that it wanted protection from anything but industries' specific regulation. Joseph Coleman, who was then the industry's chief spokesman in 1969 in Congress told the Senate Commerce sub committee on July 22, page 80, cigarette advertising shouldn't be the target of discriminatory regulation. He told the House Commerce Committee, on April 23rd, page 555, the only issue is whether cigarette advertising should be regulated altogether differently. Now, this Court -- this Court contrasted in one recent case in a different context to be sure, rules regulating an industry from rules that are rooted in something broader but happened to be applied in a particular case to the industry. Respondents (Inaudible) Pilot Life Ins. Co. v. Dedeaux and the Court there says, “To regulate an industry, a law must not just have an impact on that industry, but must be specifically directed toward that industry. The roots of the state law of bad faith.” In Mississippi law, Pilot Life in Justice O'Connor's opinion are firmly planted, I continue quoting, “In general principles of the State Court and contract law and I submit the same is true of the law of broken promises and the law of deception.”
Antonin Scalia: Mr. Tribe, just so I follow your argument. Your emphases based on smoking and health language is directed only to the affirmative half of the case so it's had also applied to the omission?
Laurence H. Tribe: Well, with respect to express preemption to the extent that anyone relies on part B of the statute, Section 5(b) in the current version, I think it has to apply across the Board. It seems to me --
Antonin Scalia: When she -- when she said that say preemption of an additional requirement in the label itself was based on smoking --
Laurence H. Tribe: No doubt, if it was an additional requirement in the label itself and I will get to that in just a moment.
Antonin Scalia: A duty to -- a duty to say something more wouldn't that be --
Laurence H. Tribe: A duty to say something more in the label of a cigarette --
Antonin Scalia: -- to the duty or even in the advertising because these of course --
Laurence H. Tribe: Because the statute says advertising.
Antonin Scalia: Yeah.
Laurence H. Tribe: That's right and I'm going to concede that in a moment.
Antonin Scalia: That's when I -- you take --
Laurence H. Tribe: The -- I only want to say one final word about deception and then let me turn immediately to -- to the
Antonin Scalia: Before you that, before we get too far away from the base on, if -- if I am uncertain whether based on smoking and health refers to the general 10 Commandments lever or the more specific level, why wouldn't I look to the Congressional declaration of policy and purpose Section 1331, which doesn't use the based on language but speaks much more broadly saying that is the policy of Congress to deal with cigarette labeling and advertising with respect to any relationship between smoking and health. Now, to be faithful to that purpose, it seems I already read the based on language at a more specific level rather than a general level.
Laurence H. Tribe: But if you were to continue, Justice Scalia, with the rest of the preamble, it makes it clear that the purpose is that they're not be diverse non uniform and confusing cigarette labeling and advertising regulations, that's the phrase. And the industry came to Congress and said, “Don't regulate us differently.” Indeed, it's interesting to note that the respondents themselves had paid 14 of their brief define the preempted field so as to exclude and I quote “Duties imposed on third parties unrelated to the cigarette industry.”
Antonin Scalia: Is this argument meeting your brief by the way? I thought -- I thought that what you are relying on was simply the distinction between regulation and the common law.
Laurence H. Tribe: Well, I think that in candor, Justice Scalia, the brief emphasis and -- and what I think is a convincing and compelling reason to reject preemption are not quite the same. The brief made the more ambitious argument that Congress didn't meaning to encompass damage actions at all and that is rather like the smokeless Tobacco Act. I don't --
Antonin Scalia: I don't -- I don't recall this making this argument at all.
Laurence H. Tribe: I think it's implicit but I can't cite chapter and verse precisely, Justice Scalia, but I do think that the law is not preempted with respect to deception. Let me turn the duties to warn, affirmative duties. Like the much older duty, not to make an affirmative misstatement, duties to warn also have fairly old roots in the common law, but they are more recent developed within their in their modern versions. They've grown some new branches.
Speaker: Do you think that a -- a suit on duty to warn could have been successful generally in the various states at the time this Act was originally made?
Laurence H. Tribe: Only under some fairly stringent circumstances. Even now, it's hard to bring these suits because one has to establish a number of things in terms that would trigger the duty and indeed the main point I want to make initially about the duty to warn, is that though it's grown new branches even now, it hasn't grow on a branch that would confer anything like or impose anything like a duty to transmit warning messages in the middle of the company's own advertisements and promotions, in effect to interrupt the sale's pitch with warning bells.
Anthony M. Kennedy: And in a suit on failure to warn, could the tobacco companies argue to the jury that compliance with the federal statute was evidenced that the company was acting reasonably.
Laurence H. Tribe: I certainly think so, Justice Kennedy. I think they could go further. I think that they could ask for an instruction to make sure that the law is not violated, that the jury will not penalize them for the fact that in the specific places designated in the statute, namely the package, the advertising, and the promotion, all they did was what the Surgeon General's warning said and nothing more. I do think and that I think is a response in part to Justice Stevens' question that the statute gives them some protection in the context of damaged litigation. They may worry though to get to your point. I think isn't so much the advertising and that's principally because it's a realistic matter. Very few juries are going to say, “Even to a company that have suddenly learn some disaster states that what you do is, put it in the middle of your advertising.” I think very good example is what happened when Johnson & Johnson discovered that there was some cyanide in the Tylenol. They didn't change all the advertising, take Tylenol, watch out for the cyanide, but they did do great many things that is they did set up a sort of a very elaborate hotline. They did to set up a series of -- of special ways of reaching people. They recalled some 83,000 copies of the 83,000 of the -- of the Tylenol bottles. It was a hotline with a sort of free health information. They contacted people around the country, 2 million messages went to healthcare professionals. That is the sort of thing that I suspect, cigarette companies are rather afraid of. That is when you suddenly learn that it's more addictive than we thought. Why didn't you put out a lot of information? Of course, there is another concern and that's the way in which duty to warn cases usually arise. They usually arise as the National Association of Manufacturers' brief on the respondent's side of the case pointed out. They usually arise in the context of the complaint that a rather ample package didn't contain much information. Now obviously, cigarette package is rather small. It's not that much you can say on them but the principal point is under Section 5(a) and with respect to Section 5(a), which talks about the package, we have no doubt whatever that it would be impermissible to penalize them for violating that provision. But when one --
Anthony M. Kennedy: Penalizing for obeying that provision?
Laurence H. Tribe: I am sorry, penalizing for -- for obeying and not going further. But when this Court has a concern that perhaps the jury, in some case, may go further, limited instructions would take care of the problem. It seems to me that what the Court Appeals did was reread the statute as though it said, that with respect not only to advertising and promotion and packages, you may not be subject to any further duty to let people know when something happens, but with respect to all motive communication so that the cigarette companies, which now they have package inserts when R. J. Reynolds, for example, learned about some fire problems. They put package inserts now. It's Camel Cash, redeemable coupons. They have their advertorials.
Anthony M. Kennedy: So, could the jury be instructed that the tobacco companies must rely on something other than the ads themselves? Apparently, the plaintiffs much rely something other than the ads.
Laurence H. Tribe: Well, certainly, the plaintiffs cannot rely solely on the ads, perhaps that they must rely on something other than the ads themselves for the failure to warn the claim. It seems to me once that is done, there is no longer any risk whatever. I mean, when this Court, in a -- in a defamation action brought by, for example a -- you know, brought by a public official, public figure against the magazine, is really about the First Amendment. It doesn't illuminate the cause of action in order to protect the First Amendment. It just says the jury must be properly charged, and when this Court quite recently in the --
Anthony M. Kennedy: I hope you're not -- you are not using the -- the defamation cases against public figures as a model for -- for tort litigation, generally.
Laurence H. Tribe: No, it's not that they are modeled but it's that the Cigarette Liability Act cannot be put on a higher claim in the First Amendment, and that there is no reason to eliminate, in the name of the Cigarette Liability Act, the complete cause of action because if some marginal thought that maybe a jury will impose the duty in a wrong place. This statute does not establish a -- a Cigarette Communication Act, a Cigarette Labeling Act and that's the only place where no additional duties may be imposed. Let me reserve the remainder of my time.
Anthony M. Kennedy: Can I ask just one quick question? When you talked about failure to warn, are you talking about failure to warn about information that's in the public domain or about information known only of the tobacco company?
Laurence H. Tribe: Well, in most jurisdictions including New Jersey, if it's completely in the public domain, the failure to warn claim is very unlikely to succeed. I think it must be shown that you knew something that other people didn't know and any event there are assumption of risk and other defenses that can be made. But let me -- let me make one other point I -- no. I think I'd better reserve the time for rebuttal.
William H. Rehnquist: Very well Mr. Tribe. Mr. Farr, we'll hear from you.
H. Bartow Farr, III: Mr. Chief Justice, and may it please the Court. I believe that the basis for deciding this case is to be found in three simple points, and I'd like briefly to set them forth at the outset. The first is, that the Cigarette Labeling and Advertising Act makes clear that it does not contemplate the usual scheme of federal action supplemented by state action. Instead, so that federal law could set the balance among competing interest, Congress expressly barred the States from imposing their own health-based requirements with respect to labeling and advertising. The second point is that under the usual preemption principles followed by this Court, in Garmon and numerous other cases, including of course before the Cigarette Labeling and Advertising Act was passed, preemption of state law typically includes state law in any form, including tort law, because all state law has a regulatory effect. The exception is when there is a savings clause in the Act, indicating that Congress meant to separate part of state law from the rest of state law, but there is no savings cause in this Act. The third point involves the specific tort claims at issue here. Each of them in our view is well within the boundaries of the preempted area. That is each specifically challenges something that the cigarette companies either said or did not say with respect to smoking and health. The claims, to be specific, alleged misrepresentation about the effects of smoking on health, conspiracy to misrepresent the effects of smoking on health, failure to warn about the effects of smoking on health, and express warrantee about the effects of smoking on health.
David H. Souter: May I -- may I ask right on one of your description of failure to warn claim. Do you read it as failure to warn about information that the tobacco companies knew and the public did not know?
H. Bartow Farr, III: I do not think it is limited to that. I think it is intended to say that the tobacco companies bore a duty of providing additional warning to consumers than the warning that Congress provided, regardless of whether that information is known only to cigarette companies or not.
David H. Souter: Do you think at least analytically one might break the two kinds of failure to warn claims into two different parts for purposes of preemption analysis?
H. Bartow Farr, III: Your Honor, in the end, I do not think so. I think what Congress ultimately did here in the Act was to make a structural decision, about whether federal law would ultimately be controlling or whether federal law would be supplemented by state law, and I think the structural decision Congress made is that federal law would be controlling. And I think that applies in all circumstances so long as we are within the subject matter of the Act. Now, I think it's important in addressing the arguments made by petitioner to see that what Congress has done here is somewhat unusual. It has, to a great degree, answered what is usually the most difficult question in a preemption case, and that is whether Congress intended to bar States from adding their own legal duties to those who have been imposed by federal law. In this particular Act, in Section 1334, the specific preemption provision, Congress has expressly, explicitly, unmistakably barred the States from adding their own requirements and prohibitions with respect to labeling and advertising and promotion, and Congress did something additional. It explained why it has done so. In the arguments made by petitioner, there is not one mention of the statement of policies and purposes in Section 1331, which describes Congresses' intent to set a balance among competing interest and not to have that balance disturbed.
Antonin Scalia: Where do we find Section 1331 set out in the briefs, Mr. Farr?
H. Bartow Farr, III: Your Honor, I'm not sure. It's in the appendix, one of the amicus brief.
Speaker: Is it petitioner's blue brief on page 2 that you're referring to?
Antonin Scalia: There is that declaration of policy section --
Speaker: A declaration of policy section?
H. Bartow Farr, III: That's correct. Thank you Justice O'Connor. That is a worth said out. There, what Congress did in 1965 and then again reinforced in ‘69 and again in 1984, is to address the problem of a number of different proposals respecting obligations that would be put on the cigarette companies, proposals I might add that came at federal level and at the state level. What Congress ultimately tried to do was to find a solution that balances all of the competing interest, the interests in having the companies themselves warn consumers, the interest in having to warning the uniform and the interest in avoiding excessive harm to an important part of the economy. Congress did not want the obligations on the companies to be set on a state-by-state basis. So, what Congress did essentially was it did order the cigarette companies to put the warning on the package, and a very unusual thing at the time I might point out, essentially cautioning consumers against the use of the very product that they were buying, but then left the companies free to market on a national basis so long as they met federal standards set and enforced by the Federal Trade Commission. Now, the other thing that Congress did at this time is that it made clear that it would continue to have the ultimate control over this area, because only it was in a position to assure that all of these different interests were taken into account. Thus, it not only barred the States from acting in this area, but that it actually put the Federal Trade Commission on a short leash in 1965, expressly barring them from taking certain action with respect to warnings in advertisement and then in 1969, requiring the Commission to come back to Congress before it could impose a rule again affecting warnings in advertisements. So, this is an unusually active role by Congress in terms supervising and seeing that this area is not over regular. Now, petitioner has tried to draw a line throughout this case between different types of state law, saying that statutes and regulations are preempted, but that tort suites are not. Now, I would just point at that this sort of judicial line drawn has been rejected by this Court time and time again.
Anthony M. Kennedy: Mr. Farr, why isn't implicit in subsection 2B of the Declaration of Policy which expressly states that it is the policy that Commerce and national economy not be impeded by diverse et cetera, labeling and advertising regulations, why -- why isn't that some support for their argument?
H. Bartow Farr, III: Your Honor, I think the reason is that the cases from this Court, including cases decided relatively shortly before the Cigarette Labeling Act, made clear that tort law had a regulatory effect just as statutory law or administrative --
Anthony M. Kennedy: Well, it is a regulatory effect but we -- do we normally refer to standards of tort law as regulations?
H. Bartow Farr, III: I think that the natural meaning of the terms, for example, under State law, which is used in 1334, would include tort law. And when Congress is talking about in the statement of policies and purposes regulations, I don't think that that would be a limiting construction of the language under State law in 1334. I think the -- one -- one would then ask properly does State tort law have the same effects on uniformity on the national economy as statutes or administrative regulations do, and I think the answer to that is yes and I believe it's quite clearly is in this case, then it seems to me the term would naturally include tort law as well.
William H. Rehnquist: Mr. Farr, what is the case that is best for you from this Court in what you say disapproving the distinction that you think petitioners is trying to draw?
H. Bartow Farr, III: Well, in 1959, Your Honor, six years before this Act was passed, the Court decided Garmon in --
William H. Rehnquist: So, I think -- then your answer is that Garmon is your best case?
H. Bartow Farr, III: Garmon is the case that -- it says that explicitly or it is a case that says that explicitly and I use it here in particular as I say because it was decided right before the Act or five or six year before the Act so that it would be perfectly natural for Congress to have an understanding that when it was preempting State law broadly and was concerned about the effects that this Court would not attribute to tort law, a different effect on federal law then it would to other -- to other statutes. Now, the Court has adopted the same principle in cases since then, International Paper versus Ouellette for example. The Court recognizes the tort law would have a direct regulatory effect contrary to federal law and indeed the Court did so just last term (Inaudible) So, I think all of those cases stand for the proposition generally. As I have said, there is one exception to that rule, which is that were Congress itself has put a savings clause in the Act, saying that it intends to make a distinction among different kinds of State law, this Court has of course honored that. But what this Court has not done is itself create a judicial savings clause that puts tort law on different footing even though it would have the same effect on the purposes that Congress intends to achieve in the Act. Now, one -- one I think should notice that in effort to try to distinguish tort law in a -- in a situation where Congress has struck a balance seems particularly difficult to defend. The -- again, turning to the purposes in policies, one see as discussion there of not just the interest in providing information to consumers, a -- an interest by the way that Congress intended to serve not just as a -- in some general unspecified way, but in a particular way by the inclusion of a warning drafted by Congress and placed on the package and the statement of policies and purposes indicates that is the method to be used. But then, Congress talks about the concerns as Justice Souter points out about uniformity and also about harm to the national economy. Certainly torts it with the potential for damages in the millions of dollars including punitive damages which has been sought have as much, if not more, potential to disrupt uniformity, disrupt the economy then would have find it was levied pursuant to the statute. And although the petitioners talk about the interest in providing further notification to consumers or further warnings, what they never talked about is any of the other interest.
William H. Rehnquist: Mr. Farr you say that lawsuits tend to disrupt the economy? I'm sure the American Bar Association would not agree with you.
H. Bartow Farr, III: Well, indeed, the trial lawyers filed a brief on the other side, Your Honor, but I think that this Court has recognized that the effect of damages is one that controls behavior, that any business that is facing liability for violation of a particular duty and the duties here are directly related to what is being said will have to take that into account in governing its conduct.
William H. Rehnquist: So, it's the effect of the law suits in regulating behavior not the amount of dollars that they consume with it?
H. Bartow Farr, III: That's correct. That -- that ultimately is the effect of them and that -- and the Court has said that. Now, what the Court looks at in preemption analysis is the effect of the regulation, not the particular form of the regulation.
Harry A. Blackmun: Although you have spoken in terms of millions of dollars?
H. Bartow Farr, III: Well, I certainly -- all I'm saying is that there is a potential for that. One -- one could not make a de minimis argument here and suggest that it could not be regulatory because of that reason. Now, turning to the -- to the final point, of course the particular State law to be preempted and the particular tort suits to be preempted must be within the subject matter of the preempted field. We are not contending as we have said before, that every tort suit is necessarily preempted, but the claims here are very specific as I mentioned at the beginning. They seek to require additional warnings about smoking in health where they alleged misrepresentations about the effects of smoking on health. If the State sought to impose exactly the same requirements by statute, it seems though as clear that they would be preempted.
Harry A. Blackmun: What if -- let me ask you a hard question. Now, supposing they passed a statute and says that if you find out that this stuff is poisonous and will kill people in 20 minutes, the duty to advise the public of that or something of that, would the -- would that statute be preempted?
H. Bartow Farr, III: Your Honor, again, I go back to the answer I gave before. I think when Congress addresses the issue of preemption, it does so instructional terms. It does not make its decisions about preemption --
Harry A. Blackmun: Supposing my statute said, “It would regard to any product and lists about 40 of them including smoking,” but just the part for dealing with smoking would be preempted in the rest of it would not be preempted, is that --?
H. Bartow Farr, III: Ultimately, I think when that is applied to the State's own view about the relationship between smoking and health, that still is a requirement or a prohibition that is based on smoking and health. And as I say, I think when Congress was addressing this area, Congress was not looking at what is obviously a troubling hypothetical in terms of conduct. What I think Congress is looking at is saying, “Is this an area that we believe should be governed exclusively by federal law or is this an area in which we think there ought to be essentially concurrent jurisdiction with the States free to take their own views about smoking and health, whatever they may be,” and impose them on the cigarette companies by making the cigarette companies. Say, something on their packages or advertiser or their other materials or tell them that they cannot say something. Justice Scalia earlier brought out in --
David H. Souter: Now, just to make clear. My hypothetical didn't require the same thing in advertising, so they just add to write a letter to the Federal Trade Commission if they found this informative -- had this hypothetical situation. The statute -- the State statute says, “If you have this -- discover something that would poison the people next week, you have a duty to write a letter to the Governors.
H. Bartow Farr, III: Well, Your Honor, that possibly moves toward being outside the scope of the subject matter area that we are talking about. What we are talking about essentially --
David H. Souter: Well then, I'll just then complain at the cigarette stand, if a -- if the statute just related to cigarettes --
H. Bartow Farr, III: Well, even with cigarettes, what -- what we are talking essentially is communications, either forced or prohibited in one sense, between the cigarette companies to use the terms very loosely and consumers and the public. Now, if one is talking about a requirement of notification to an agency, that conceivably would be outside the particular scope of the statute, but the claims in this case are all claims that the company in its communications with consumers either was incomplete or misleading. And so I think within that core element, the statue clearly does preempt on state law.
Antonin Scalia: What do you do with the language that was in effect between 1966 and 1970? How does that? How can that possibly cover a flat misrepresentation, not because something is omitted, but just because you lie, a statement that cigarettes are good for you? And prior to 70, I read no statement relating that smoking and health shall be required? The state is not requiring any statement it is just saying “Do not lie”.
H. Bartow Farr, III: Well Justice Scalia, if the only provision in the Act from 1965 to 1969 was 1334(b), I think that that argument would be difficult or more difficult to answer. The fact is that all from 1965 to 1969, even without the broader language that Congress ultimately adopted and put in place for the rest of the period of the suit, Congress still had a policy against state law that would create disuniformity and would create obstacles and burdens on the national economy. Now what happened in fact in the statue is that during the period from 1965 to 1969, the Federal Communications Commission was addressing the question of whether it could ban cigarette advertising on television and radio. And the FCC itself believed that the language of 1334(b) supplemented by the statement of purposes and policies in 1331, along with some legislative history in 1965 which suggested that the states had simply been barred at states. And federal agencies have been barred form the area of regulating advertising except for the FTC, there is a specific exclusion in the 1965 Act which says “We don't this to be read as saying that the FTC can't take its usual action in the realm of misleading advertising with no mention that anyone else including the states could do so.” And what I think in fact happened, is in 1969, Congress found itself forced to resolve that dispute because there were views on the other side that court in bounds of the DC Circuit had indicated that the Act had to be read as if 1334(b) essentially with the exclusive thing to look for preemption. And when Congress did address the question, Congress shows the broader meaning, clearly put that into the statue and I think that this Court has said in cases like Red Lion and C-Train that the view about Congress – of Congress about the meaning of a prior statute when it clarifies that is to be given significant weight.
Byron R. White: That a state that legally passed in and force of law that says generally no person shall import into the state any product that is dangerous as they find the statute? And the state list certain products in the statute and it includes cigarettes and anybody who does is subject to damages?
H. Bartow Farr, III: Justice White, the argument that I am making that I am making this morning and I want to precisely precise of that it does not address that particular point.
Byron R. White: I know it doesn't.
H. Bartow Farr, III: Because that obviously is outside the immediate scope of preemption that 1334(b) addresses. I will say --
Byron R. White: That would not be -- you say it that would not be preempted?
H. Bartow Farr, III: I believe that we do argue in fact that certain kinds of state regulation even of sale of cigarettes might be preempted, but under a quite different analysis than the analysis that I am making this morning. Now I would like to turn for a moment to an argument that seems to have achieve sudden prominence this morning, the use of the terms based on in section 1334(b) and I just like to make a couple of comments. First of all, to return the Garman for a second. The court in Garman and in other cases which are cited in our brief and in the amicus briefs have consistently rejected a distinction between general in specific law, at least in terms of applying preemption principles as a normal matter. The court as I think quite properly, again not look to the particular form of the law, but has looked to its effect on federal law and looking at this particular statute, I think there is no sound reason for thinking that Congress, having said it was concerned about particular effects, was perfectly happy to have those effects imposed on the cigarette companies, on the economy, have disuniform obligations throughout the 50 states, so long as essentially the sates did it by two- step process. They just took a general law, made a specific application with respect to cigarettes and smoking, instead of simply passing a specific law that directly attacks cigarettes and smoking itself. That would simply leave all of that outside the area of preemption, and I think that really doesn't follow from anything that Congress was trying to do in the Act. Second point I would make about that is that it doesn't even really make sense as a textual matter, quite apart from the language in section 1331, the words with, “Respect to.” It certainly suggests a broader scope. In 1965, when I think everybody agrees that the preemption provision on its face was narrower, 1334(b). 1334(b) used the words, “Relating to” in 1965 to then say that Congress, when it broadened the preemption provision in 1969, actually was at the same time narrowing it by some sort of slight of hands.
Harry A. Blackmun: You surprise me, do you say that they did brought in the provision of 1969?
H. Bartow Farr, III: Pardon me?
Harry A. Blackmun: Did you just say they broaden the --
H. Bartow Farr, III: They broadened the language.
Harry A. Blackmun: You think the provision as enacted in 1969 is broader than it was in 1965? I thought before you said they were exactly the same?
H. Bartow Farr, III: Let me make sure that I'm clear that because I think this is the second time I've been unclear about it in two arguments. I believe that the language of the 1969 Act is broader that the 1965 Act. I don't think anybody can reasonably read the two and not think that. I do not think the scope of preemption is broader. I think the intent, one of the intents of the 1969 provision was to indicate what the intent of Congress had been all along with respect to the scope of preemption. In 1965, I think to get to that point, one looks at the language of the provision and reads it in light of section 1331.
Harry A. Blackmun: But you're saying that the broader language has the same legal meaning I think?
H. Bartow Farr, III: What I'm saying is –
Harry A. Blackmun: I think it provides it's relevant of preemption issue?
H. Bartow Farr, III: What I'm saying is that if the 1969 Act and the 1965 Act both had the same legal preemptive effect, but that the 1969 Act can do that by the source of the language of 1334(b) alone, where as in the 1965 Act, I think it is necessary to read 1334(b) together with 1331 to reach that conclusion. And I think that's ultimately what Congress did Your Honor. Now I just like to make one final point because petitioner has, throughout this case argued that the Labeling and Advertising Act effectively leaves him without a remedy. And just in closing, I would like to point out that it is important to look at just what that argument is. What is at issue in this case is a remedy for these particular claims, each one of which is based upon a state law duty to say more about smoking and health in your advertising and promotion, or perhaps the say less about it if you believe that it is misleading. So, that the issue is not about remedies generally, but it is simply whether the particular duties imposed by state law may support a remedy. And we think the general principle is that the court has followed and that one would naturally follow, are that once Congress has preempted the power of the states to set the substantive duty, then Congress has naturally preempted the power of the states to award damages for breaching that duty or in fact to provide any other sanction for breaching that duty, and that is all that is involved in this particular case. Thank you
William H. Rehnquist: Thank you Mr. Farr. Mr. Tribe you have five minutes remaining
Laurence H. Tribe: Thank you Mr. Chief Justice. Let me begin of with this issue of whether the law changed in 1969. Mr. Farr is really very clear in his expositions. I just think the underlined proposition is inherently clouded. If you look at the things cited in his brief about the supposed reasons for the change, I do not think they will support the picture he conveyed. In 1969, Congress had to deal with the fact that no longer could it say, “There shall be no statement related to smoking and health” required in advertising because the FTC was being empowered to do just that and it had to deal with prohibitions because effective, a certain day in 1971, they were going to prohibit electronic advertising. The language simply reflects the fact that now, requirements and provisions based on smoking and health could only be ruled out with respect to advertising under state law. And if you look at the language in context, it's not a matter of shifting between based on and related to, that is the earlier language. It's important to quote it in context, it said, “No statement relating to smoking and health” just as the provision about regulations says in the Preamble, cigarette labeling and advertising regulations with respect to smoking and health. All that is of a piece, what it means is it in 1965, and again in 1969, Congress was asked by the industry and responded affirmatively to give it protection from a special kind of targeted rule that told it what to do in terms that we are not simply an application to it of preexisting background norms. And it is simply not true in Garman which they say is their strongest case, that in whole line of cases, this court has drawn no distinction.
Antonin Scalia: Mr. Tribe it isn't just pre existing background norms that you are based on argument reaches. It reaches new regulations adopted by a state agency, so long as the regulation is phrased generally, so long as the regulation does not say, “Cigarette advertising shall point out the health disadvantages of their products” So long as the regulation says “All advertisers shall point out the health disadvantages of their product” you would assert that that is not covered by this language isn't it?
Laurence H. Tribe: Justice Scalia, I think you've found a very most difficult problem for me I think the base on --
Antonin Scalia: Most difficult for me – my position.
Laurence H. Tribe: Okay and my answer to it is this. My answer to it is that if there is, “With respect” to not what they call communications with consumers but as the statute now says, “With respect to advertising and promotion, a specific decision by a state whether across the border or otherwise, then all advertising, there shall be listed the following kinds of things.” Then even though it's not literally covered by the statute as I understand, based on smoking and health, the tension between Congress' purpose of avoid disuniformity with respect to advertising and promotion and labeling, and this kind of authority would become unbearable. It's very important to recognize --
Antonin Scalia: Should I rely on an interpretation that requires me into attentions instead of an interpretation that make sense initially?
Laurence H. Tribe: Well Justice Scalia, the only thing I'm doing with respect to this additional hypothetical, is saying that I would be prepared of see the Act given broader preemptive effect. What they are arguing however, with respect to based on, is that this court's decision show that it doesn't matter whether the law is general or particular. And even in the labor field, New York Telephone Company has made the point importantly that a law of a general applicability is less likely to be preempted. When the problem that congress addresses is regulation targeted at an industry, and when the consequence of reading the based on language they way they read it, is in for example Justice Stevens' hypothetical, to say that the state cannot impose any obligation to let people know about the most recently discovered danger, any obligation. That's an extraordinary reading. They call the Act unusual, that's an understatement. That is one would want affirmative evidence in the words that Congress had really decided, in the name of the statute that is trying to avoid disuniformity in the regulation of three specific things, package labeling, advertisement and promotion, that in the name of that, what they're duly saying, “That you may not in any circumstances hold someone responsible.”
William H. Rehnquist: Thank you Mr. Tribe.
Laurence H. Tribe: Thank you.
William H. Rehnquist: The case is submitted.